IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00276-CR

RAY CLARENCE BLEDSOE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-836-C2


                          MEMORANDUM OPINION


      Ray Clarence Bledsoe attempts to appeal from his conviction on June 25, 2012.

By letter dated August 17, 2012, the Clerk of this Court notified Bledsoe that the appeal

was subject to dismissal because the trial court’s certificate of right of appeal indicated

that this was a plea bargain case and Bledsoe had no right to appeal. See TEX. R. APP. P.

26.2(a)(1); 25.2(d). The record contains a written waiver of appeal signed by Bledsoe.

The Clerk also warned Bledsoe that the appeal would be dismissed unless, within 21
days of the date of the letter, a response was filed showing grounds for continuing the

appeal. See TEX. R. APP. P. 44.3. No response has been filed.

        Accordingly, this appeal is dismissed.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 20, 2012
Do not publish
[CR25]




Bledsoe v. State                                                                 Page 2